Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 12/11/2020 are entered.
Drawings
The drawings received 11/12/2020 are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 12-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im et al (US 9,857,122).
Regarding claim 1, Im discloses a refrigerator comprising:
an outer wrapper (outer surface of cabinet 11);
a fresh food compartment (18) defined by a liner within the wrapper and separated from an interior of the outer wrapper at least along a first side wall of the fresh food compartment to define a void (space between wrapper and liner occupied by 251 is a void);
a door (14) at least partially enclosing an opening to the fresh food compartment when in a closed position, a door compartment (100a) being positioned along the door;
an evaporator compartment (3:41-47) positioned at least partially within the fresh food compartment, having a surface (identified in annotated figure below) defining an interior of the evaporator compartment, and including a pair of spaced-apart ribs (identified in annotated figure below) connected with the surface within the evaporator compartment interior, the ribs extending inwardly from and laterally along the surface to enclose respective upper and lower sides of a first duct portion (within fan shroud 200a corresponds to first duct portion) in communication with the interior of the evaporator compartment and extending laterally sideways along the surface (as shown in the figures the rear duct has a lateral width); and
a second duct portion (251) in fluid communication with the first duct portion at a first end thereof and in communication with the door compartment (100a) at a second end thereof, the second duct portion extending through the void along the first sidewall of the fresh food compartment (portion to which reference character 251 points in figure 9; figure 10 further shows the second portion within the void space within 11c).

    PNG
    media_image1.png
    989
    789
    media_image1.png
    Greyscale

Regarding claim 2, 
at least a portion of the dyke is adjacent to a portion of the door compartment (100a); and
a vent opening (255a) extends through the dyke and into the door compartment.
Regarding claim 3, Im discloses the duct (251) is in communication with the vent opening (255a; 9:11-36) on a second end such that the duct directs chilled air form the evaporator compartment to the door compartment.
Regarding claim 4, Im discloses the evaporator compartment contains an evaporator (8:50-54) and a fan  (210a) within the interior thereof, and a shroud (240a) further enclosing the fan within the interior; and
a first end of the first duct portion (identified above) is connected with a first outlet of the shroud (240a) adjacent the fan for drawing chilled air away from the evaporator (8:62-65) and directing a first portion of the chilled air into the first duct portion.
Regarding claim 5, Im discloses the second duct portion extends horizontally through the void (shown in figures 9 and 11 the duct includes horizontal extension).
Regarding claim 6, Im discloses the door compartment (100a) defines an upper portion and a lower portion, the vent opening being positioned adjacent the upper portion of the door compartment (top outlet 255a of figure 11 is directed towards an upper portion of 100a), and the lower portion being open to the fresh food compartment (through 105a; 8:41-43).
Regarding claim 8, Im discloses that the evaporator is in communication with the fresh food compartment and the door compartment only (3:32-47) and the evaporator is a first evaporator.
Regarding claim 12, 
Regarding claims 13-15 and 17, Im discloses the refrigerator of claims 13-15 and 17 as set forth in claims 1-6, 8, and 12 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al (US 9,857,122) in view of Yun et al (US 8,438,872).
Regarding claims 7 and 16, Im discloses an air tower within the fresh food compartment (60) in communication with the evaporator compartment adjacent that fan for providing chilled air form the evaporator compartment to the fresh food compartment (18). Im lacks that the air tower receives air from a second outlet of shroud 240a rather Im utilizes a second fan 70 for the air tower. Yun discloses (refer to figure 14) a single fan (400) and shroud supplying air to an air tower (45) and a door (120) through first and second outlets. It would have been obvious to one .
Claims 8-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im et al (US 9,857,122).
Regarding 8-10 and 17-19, Im discloses a freezer compartment (19) but is silent concerning second and third evaporator compartments and lacks an auxiliary compartment between the fresh food and freezer compartment.
In the previous office action on the merits the Examiner took Official Notice that:
Having a separate evaporator for a freezer compartment is old and well known.
Auxiliary compartments between a freezer and fresh food compartment are old and well known.
In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C).	
It would have been obvious to one of ordinary skill to have provided Im with second and third evaporators in order to increase independent control of freezer temperature and increase surface area for heat exchanger. Further having an evaporator for each compartment provides that the first evaporator is for the fresh food compartment only.
It would have been obvious to one of ordinary skill in the art to have provided Im with an auxiliary compartment in order to utilize a third temperature zone such as for thawing or rapid chilling as is well known.
Regarding claim 11, Im discloses that insulation 11c is provided between the duct and wrapper, but is silent concerning the type of insulation. In the previous office action on the merits the Examiner took Official Notice that vacuum insulation is old and well known. In his subsequent reply to this office action, the applicant did not traverse Examiner’s assertion of Official Notice with regard to these elements. Therefore the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by Applicant. See MPEP §2144.03(C). It would have been obvious to one of ordinary skill to have used vacuum insulation for its high resistance to heat transfer thereby providing a good insulation value. 
Regarding claim 20, the refrigerator of claim 20 is addressed in claims 1 and 11 above.
Response to Arguments
Applicant's arguments filed 9/3/2020 have been fully considered but they are not persuasive.
Regarding the ribs of Im, as identified in the annotated figure above Im shows the ribs as claimed. Because the ribs are 3-dimensional structures, they include inward and lateral extension as recited in the claim(s). Thus although the claim recites said extensions the particular shape of the rib differentiating from the cited prior art is not found in the claim 
Regarding the discussion of claim 4, the identified ribs are distinct from the fan shroud 240a of Im.
Regarding the plural outlets of claim 7, due to the amendment Yun is now provided to teach this feature.
Regarding claim 13, as provided in the annotated figure above, the first duct is provided at the outlet of the shroud and defined by the identified ribs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 5,927,095) sidewall duct to door of refrigerator; Kim et al (US 10,240,851) sidewall .
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763